Citation Nr: 1400646	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1976.  

This appeal comes to the Board of Veterans' Appeals (the Board) from an October 2008 decision of the Department of Veteran's Affairs (VA) Regional Office RO in Houston, Texas.  

The October 2008 decision on appeal also denied service connection for bilateral hearing loss and the Veteran subsequently appealed that issue to the Board.  Prior to the Board's adjudication of that issue, the RO fully granted the Veteran's claim for service connection for bilateral hearing loss in an April 2012 decision; therefore, that issue is no longer in appellate status and is not before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the Houston RO in September 2013.  A transcript of the hearing is of record.  Following the hearing, the record was left open for an additional 60 days pending receipt of additional evidence.  On September 30, 2013, the Board received additional evidence and it has been associated with the claims folder.  The record does not contain a waiver of consideration by the agency of original jurisdiction (AOJ); however, the Board finds that referral to the AOJ for consideration of such evidence is unnecessary as the evidence relates to the benefit fully granted herein.  See 38 C.F.R. § 20.1304(c).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDING OF FACT

The Veteran currently suffers from tinnitus that had onset during his active service.  

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 C.F.R. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (explaining the three elements of service connection).  Although service treatment records and VA examination reports do not include reports of tinnitus, the Veteran has provided credible testimony that he suffers from tinnitus.  He explained that tinnitus was previously unreported because he was more concerned with his hearing loss, did not realize that tinnitus was a distinct disability from hearing loss, and had become accustomed to the symptoms of tinnitus.  The Board finds his testimony sufficient to establish that he has a current disability.  

During the hearing, the Veteran testified that he had experienced ringing in his ears during active service after exposure to loud noise from aircraft, which is consistent with his service in an air transportation occupation.  This testimony is sufficient to satisfy the in-service element of a service connection claim.  

Finally, the nexus element of service connection is satisfied by the Veteran's testimony that he has had ringing in his ears present since service and a September 2013 statement from a VA treating physician that the Veteran's tinnitus was "probably" caused by noise exposure during service.  

There is insufficient evidence of record to find that any of these elements are not met.  As all three elements required for service connection are met, the appeal must be granted.  Any error with regard to VA's duties to notify and assist the Veteran in substantiating his claim or any failure of the undersigned to comply with 38 C.F.R. § 3.103(c)(2) (2013) is harmless as the Board here fully grants the Veteran's appeal.  
ORDER

Service connection for tinnitus is granted.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


